DETAILED ACTION
This action is in response to the application filed on 24 April 2019.
Claims 1-10 are under examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 7 is objected to because of the following informalities: 
Claim 7 line 6 recites NAKC, which appears to be a misspelling of of NACK.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Feng et al (US Pub. 2015/0195827) in view of Phan et al (US Pub. 2012/0083283), as recited in the IDS.
Regarding claim 1, Feng discloses a method of performing Hybrid Automatic Repeat Request (HARQ) by a Vehicle-to-Everything (V2X) receiving User Equipment (UE) in a wireless communication system, the method comprising: 
receiving a V2X signal broadcast from a V2X transmitting UE (fig. 4; para. 110, 112, a second vehicle (106) initiates a local area service (LAS) notification on local area broadcasting (LAB) Ch-1 to discover corresponding vehicles); and 
transmitting an Acknowledgement/Negative-Acknowledgement (ACK/NACK) for the broadcast V2X signal to the V2X transmitting UE (fig. 4; para. 110, 112, service-interested vehicles (104 and 106) respond to the vehicle (106) with ACK on the LAB Ch-1) …
wherein the ACK/NACK is configured to be able to identify a location area corresponding to a location of the V2X receiving UE from among multiple location areas distinguished for ACK/NACK transmission based on a location of the V2X transmitting UE. However Phan from an analogous art discloses D2D communications may be among a cluster of devices; and multicasting within a cluster of devices (para. 26), each device within the cluster of D2D devices has a position or rank within the cluster, which is an allocated position used for UL channel mapping purposes; an individual device determines its position within the cluster of multiple D2D devices; stores its determined position in its local memory; and maps an uplink radio resource on which it will send its ACK/NACK/CQI from the received downlink radio resource; that mapping is in dependence on the device’s determined position within the cluster of multiple D2D devices, which is stored in the local memory (para. 44). Thus it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate teaching of Phan in to the system of Feng by including position information in ACK/NACK to enable efficient resource usage for D2D communication (Phan, para. 32).



Regarding claim 3, Phan in view of Feng discloses wherein the ACK/NACK is transmitted using a specific ACK/NACK sequence corresponding to the location area corresponding to the location of the V2X receiving UE among ACK/NACK sequences respectively corresponding to the multiple location areas distinguished for the ACK/NACK transmission (para. 58). Thus it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate teaching of Phan in to the system of Feng by including position information in ACK/NACK to enable efficient resource usage for D2D communication (Phan, para. 32).

Claim 10 recites a Vehicle-to-Everything (V2X) receiving User Equipment (UE) for performing Hybrid Automatic Repeat Request (HARQ) in a wireless communication system, corresponding the method of claim 1, and is thus similarly rejected.


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Feng et al (US Pub. 2015/0195827) in view of Phan et al (US Pub. 2012/0083283), and further in view of Wu et al (US Pub. 2016/0285935), as recited in the IDS.
Regarding claim 6, the combination of Feng and Phan does not specifically disclose wherein the V2X signal is transmitted through beam sweeping where multiple beams are used, and wherein the ACK/NACK is transmitted on an ACK/NACK resource group corresponding to a specific beam selected from among the multiple beams based on channel power. However, Wu from an analogous disclose communications using beamforming in a V2X environment (abstract; para. 49). Thus it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate teaching of Wu in the system of Feng and Phan to improve V2X performance.

Allowable Subject Matter
Claims 4, 5, 7, 8, and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure (see form 892).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUAT T PHUNG whose telephone number is (571)270-3126.  The examiner can normally be reached on M-F 9 AM - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on (571) 272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Luat Phung/
Primary Examiner, Art Unit 2468